Citation Nr: 1756459	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-30 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for tinnitus.
 
2. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran had active duty service from November 1971 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
In May 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The issue of entitlement to service connection for bilateral hearing loss is addressed
in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is competent to report that he has experienced ringing in his ears since service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service. 38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). In this case, the Board is granting in full the claim of entitlement to service connection for tinnitus. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Principles

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system, such as sensorineural hearing loss and/or tinnitus, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim. 38 C.F.R. § 3.303(b). But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). Sensorineural hearing loss and tinnitus are recognized by VA as being included with these enumerated diseases. 38 C.F.R. § 3.309(a).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a) (2012). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus. Essentially, he contends that his tinnitus is due to acoustic trauma experienced in service. For the reasons stated below, the Board finds that service connection for tinnitus is warranted.

The Veteran's service treatment records are negative for any complaints of tinnitus. These records show that he was a personnel specialist in the U.S. Air Force and was stationed in Germany.

The Board notes that the Veteran first sought VA treatment for his hearing problems in 2011. Notably, an August 2011 report shows that the Veteran complained of "constant cricket sounding tinnitus" and he was later fitted with hearing aids. He also claimed that he was exposed to loud noises in service.

The Veteran was afforded a VA examination in August 2012. The examiner diagnosed the Veteran with recurrent tinnitus, but determined that the tinnitus is less likely than not caused by or a result of military noise exposure. The examiner explained that the Veteran's reported history did not show complaints of tinnitus until over 25 years after service and there were no significant hearing changes while on active duty. 

In May 2016, the Veteran testified that he first noticed ringing in his ears and chirping cricket-like sounds in August 1976. He stated that these sounds became more noticeable over time and he eventually sought VA treatment in 2011, where he was later fitted for hearing aids. He also stated that while in service he normally worked in an office environment, but his unit would periodically assist on the flight line, where he was exposed to loud engine noise from fighter jets and large transport planes without hearing protection. 

The evidence of record documents that the Veteran has current tinnitus inasmuch as he has credibly stated that he has ringing in his ears. Additionally, the August 2012 VA examiner confirmed a diagnosis of recurrent tinnitus. 

The Board will also concede in service noise exposure, given his service treatment records and presumed time spent on the flight line. 

The Board notes the negative etiological opinion provided by the August 2012 VA examiner. The Board further notes that, in this case, the Veteran himself is of the opinion that such a link exists between his current tinnitus and active service. As the Veteran testified at his hearing, his tinnitus began at the same time, or shortly after, his exposure to in service excessive noise. While a lay person, he is capable of opining on medical questions that fall within the realm of common knowledge. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). Tinnitus, or ringing in the ears, may be observed and described by a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although there is no objective evidence to support a specific incident of acoustic trauma in service, and there is significant clinical opinion against the claim, the Board accepts the Veteran's statements as competent and credible as to his having been exposed to noise in the military and ringing in the ears that continued thereafter. Therefore, after review of the record, the Board finds that the evidence is in relative equipoise, such that a finding of tinnitus of service onset may be conceded. The benefit of the doubt is thus resolved in favor of the Veteran in this matter in granting service connection for tinnitus. 38 U.S.C. § 5107.


ORDER

Entitlement to service connection for tinnitus is granted.  The appeal is allowed to this extent.



REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive any outstanding treatment records and to provide a new VA examination.

The Veteran seeks entitlement to service connection for bilateral hearing loss. Essentially, he contends that his bilateral hearing loss is due to acoustic trauma experienced in service. The Board notes that it has granted the Veteran's claim of entitlement to service connection for tinnitus, which is detailed in the previous section. 

As noted above, the Veteran's service treatment records are silent as to any treatment for hearing problems.

The Board acknowledges that the Veteran later sought VA treatment for his hearing problems and he was fitted for hearing aids in late 2011. 

The Veteran's most recent and pertinent VA audiological examination took place August 2012. Audiometric testing revealed sensorineural hearing loss for VA purposes, bilaterally. See 38 C.F.R. § 3.385 (2017). The VA examiner determined that the Veteran's bilateral hearing loss is less likely as not caused by or a result of an event in active service. The VA examiner explained that a review of entrance and separation audiograms did not find significant hearing shift during service. The examiner noted that normal hearing is shown on both entrance and separation examinations. The examiner further noted that the Institute of Medicine has concluded that hearing changes due to noise exposure do not have a delay in onset nor do hearing changes progress once the source of noise is discontinued. 

In May 2016, the Veteran testified that his hearing problems began in service and were caused by exposure to aircraft engine noise on the flight line. He maintained that he did not use hearing protection at the time and that his hearing problems have grown worse over time. 

As discussed above, the Veteran and his representative indicated that the Veteran's symptoms have worsened since his most recent and pertinent VA examination. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). The Board also observes that the Veteran has challenged the adequacy of the August 2012 examiner. Given the Veteran's statements and the time period since the Veteran's previous VA examination, the Board finds that a new VA examination would be of considerable assistance in determining his claim.

The Board further notes it appears that the Veteran has received ongoing VA treatment for his claimed condition. However, the latest available or pertinent VA treatment records are from 2012. Any outstanding treatment records for the Veteran's claimed disability would help shed light on his claim. Therefore, VA should obtain all relevant treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for a VA examination with an audiologist to determine the nature and etiology of the Veteran's claimed bilateral hearing loss. The audiologist is to be provided access to the Veteran's electronic Virtual VA and VBMS files. The audiologist is requested to review all pertinent records associated with the claims file, the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions. Any indicated diagnostic tests and studies should also be accomplished. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology and conceded in service noise exposure. If there is a medical basis to support or doubt the history provided by the Veteran, the audiologist should provide a fully reasoned explanation.

The VA audiologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's bilateral hearing loss manifested in service or is otherwise causally or etiologically related to his military service, to include conceded in service noise exposure. It should also be indicated whether the hearing loss is the type typically seen in cases of acoustic trauma, or is more likely due to advancing age, infection, or other cause. All prior reports should be reconciled, if necessary.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim. If any benefit requested on appeal is not granted the Veteran and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


